Citation Nr: 0944440	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-29 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1946 to 
August 1948, from November 1954 to November 1957, and was 
activated from the reserves from June to November 1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In May 2006, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In November 2006, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) to afford the Veteran 
a VA examination, obtain a medical opinion, and address due 
process concerns.  Those actions completed, the matter has 
properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In October 2007, the Board issued a decision in which it 
adjudicated the issue now before it.  The Veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Veterans Court).  In August 2009, the Court granted a 
Joint Motion for Remand of the Veteran and the Secretary of 
Veterans Affairs (the Parties), vacated the October 2007 
Board decision, and remanded the matter to the Board for 
compliance with the instructions in the Joint Motion.  


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the Veteran's coronary artery disease had its onset during 
his active service or otherwise caused or aggravated by his 
active service or by his service-connected hypertension.  



CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009), 3.310 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  "To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including cardiovascular disease as 
is claimed here, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Service connection may also be granted for disability if such 
disability was caused or aggravated by a disease or injury 
for which service connection has been established.  38 C.F.R. 
§ 3.310.  Section 3.310 was amended effective October 10, 
2006, during the course of the appellant's appeal of the 
August 2003 rating decision.  That amendment included the 
language now found at subsection (b), as follows:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

Prior to that change, the law regarding entitlement to 
"service connection" for aggravation of a nonservice 
connected condition by a service connected condition was 
strongly influenced by Allen v. Brown, 7 Vet. App. 439 
(1995).  In Allen, the Court did not refer to whether the 
aggravation could itself be deemed "service connected" if 
there was no showing of the extent of disability due to the 
aggravation.  Hence, it appears that the revised § 3.310 
imposes additional evidentiary burdens on the claimant.  As 
there is no indication that the revised version was to be 
applied retroactively, the Board will apply the version of § 
3.310 that was in effect at the time the Veteran filed his 
claim.  Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003.  

The RO considered the Veteran's claim for service connection 
under a direct, including presumptive, theory of entitlement, 
and under a secondary theory of entitlement.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service treatment records are absent for any mention of 
coronary artery disease.  The first post-service evidence of 
coronary artery disease is documented in April 1996 records 
from Sparks Regional Medical Center and January 2001 through 
July 2002 VA treatment notes.  These notes give various 
historical dates for the first treatment of the Veteran's 
coronary artery disease by coronary artery bypass graft, but 
the earliest date given is 1993.  There is no evidence of 
coronary artery disease during service or until 36 years 
after separation from service, or any competent evidence 
linking the veteran's coronary artery disease directly to his 
service.  This is strong evidence against his claim and 
service connection is not warranted based on a direct theory 
of entitlement, to include on a presumptive basis for chronic 
diseases.  

Nor is there any competent evidence of record probative of a 
finding that Veteran's coronary artery disease was caused or 
aggravated by his service connected hypertension.  In March 
2007, the Veteran underwent a VA examination, and a medical 
opinion was rendered as to any relationship between his 
coronary artery disease and his hypertension.  The examiner 
indicated that he had reviewed the veteran's claims file and 
medical records.  He stated that he could not resolve the 
issue of a relationship between the veteran's coronary artery 
disease and his hypertension without resorting to sheer 
speculation.  This examiner explained that the veteran 
suffers from essential hypertension and that his hypertension 
preceded his coronary artery disease and all other medical 
conditions.  He reported that a confounding diagnosis was the 
veteran's diabetes mellitus type 2 which has a hyperlipidemia 
component which induces coronary artery disease.  

The Board finds that this examination was adequate because 
the examiner had sufficient facts before him (the veteran's 
medical history and examination of the Veteran) and his 
opinion is supported by rationale which indicates that he 
reliably applied reliable medical principles to those facts.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

This examination report does not provide evidence favorable 
or unfavorable as to the issue of whether the Veteran's 
coronary artery disease was caused or aggravated by his 
service connected hypertension.  See Perman v. Brown, 5 Vet. 
App. 237, 241 (1993) (defining as "non-evidence" to a 
physician's statement that he could not come up with an 
absolute opinion as to whether a claimant's hypertension was 
secondarily related to service connected PTSD);  see also 
Fagan v. Shinseki, 573 F.3d 1282, 1288-90 (Fed. Cir. 2009) 
(remarking that the term "non-evidence" was troubling but 
finding that an "examiner's statement which recites the 
inability to come to an opinion, provides neither positive 
nor negative support for service connection").  

Neither the VA outpatient treatment records nor the records 
from Sparks Regional Medical Center provide favorable or 
unfavorable evidence that the Veteran's hypertension caused 
or aggravated his coronary artery disease.  

Also of record is a document entitled "PART 7 - SYSTEMIC 
ARTERIAL HYPERTENSION" which was acquired from an internet 
site in June 2007.  The Board finds that this document also 
does not provide evidence favorable or unfavorable to the 
Veteran's claim because the document provides only generic 
information that is far to general to be considered evidence 
favorable or unfavorable to the issue of whether his coronary 
artery disease was caused or aggravated by his service 
connected hypertension.  

Medical articles or treatises can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence "discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Mattern v. West, 12 
Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. 
App. 314, 317 (1998) (medical treatise evidence that 
discusses a relationship in generic terms is insufficient to 
meet requirements for a medical nexus).  Here the article 
provided by the Veteran discussed only generic relationships 
and did so without the degree of certainty that, under the 
facts of this case, demonstrates to any extent that the 
Veteran's hypertension either caused or aggravated coronary 
artery disease.  

The article refers to hypertension as "a powerful risk 
factor . . . that increases the likelihood of developing a 
wide variety of cardiovascular (CV) diseases" and states as 
follows:  

Metanalyses of pooled data have confirmed 
the robust, continuous relationship 
between BP [blood pressure] level and 
cerebrovascular disease and coronary 
artery disease (CAD) in both western and 
eastern populations [citations omitted].  
In addition, BP is directly related to 
left ventricular hypertrophy (LVH), heart 
failure (HF), peripheral vascular disease 
(PVD), carotid atherosclerosis, renal 
disease, and "subclinical CV disease." 
[citation omitted].  

This is generic information connecting hypertension with a 
large number of other medical conditions.  This information 
is not, however, specific to the Veteran's case.  It takes 
into account no other risk factors possibly suffered by this 
Veteran, any clinical findings of this Veteran, or any other 
specific information.  

The Board finds that, standing alone, this treatise 
information is too general in nature to be considered 
evidence favorable or unfavorable to a finding that the 
Veteran's coronary artery disease is caused or aggravated by 
his hypertension.  

Of note is that the Veteran submitted this evidence after the 
last review of his case by the RO.  None of that submitted 
evidence, however, is evidence favorable to the issue of 
service incurrence or of a finding that the Veteran's 
hypertension caused or aggravated his coronary artery 
disease.  Therefore, the evidence is not pertinent evidence.  
See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) 
(explaining that evidence which provides neither positive nor 
negative support for service connection is not pertinent 
evidence as to service connection).  Because the evidence is 
not pertinent evidence as to the only question at issue in 
this case, the Board need not remand the matter for review by 
the RO.  38 C.F.R. § 20.1304(c).  

The Board acknowledges the Veteran's belief that his 
hypertension has resulted in his coronary artery disease.  As 
he has not demonstrated that he has the medical knowledge of 
other than a layperson, the Board must determine if causation 
or aggravation of coronary artery disease by hypertension is 
the type of question to which a layperson is competent to 
provide a probative opinion.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  Several cases provide 
guidance to the Board in making this determination.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held as follows:  

Lay evidence can be competent and 
sufficient to establish a diagnosis of a 
condition when (1) a layperson is 
competent to identify the medical 
condition, (2) the layperson is reporting 
a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at 
the time supports a later diagnosis by a 
medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In Jandreau, the Federal Circuit provided an example stating 
that a layperson would be competent to identify a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical question such as a form 
of cancer.  Id. at footnote 4.  This indicates to the Board 
that the complexity of the question at issue is a factor to 
be considered when determining if a layperson's opinion is 
competent evidence.  

The Veterans Court has held that varicose veins that have 
become visibly tortuous or dilated are observable by lay 
people and because varicose veins may be diagnosed by these 
unique and readily identifiable features, the determination 
that the layperson has varicose veins is not one restricted 
to medical experts.  Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007).  This case echoed the Veterans Court's explanation as 
to the foundation necessary to support lay testimony in Layno 
v. Brown, 6 Vet. App. 465 (1994).  In Layno, the Court 
explained that "lay testimony is competent only so long as 
it remains centered upon matters within the knowledge and 
personal observations of the witness."  Id. at 470.  

Common to these cases is that a layperson is competent to 
provide evidence that is based upon that person's 
observations and personal knowledge.  It requires no 
specialized knowledge to observe a broken bone or tortuous 
and dilated veins, to describe personally observed symptoms, 
or to hear and repeat the words of a medical professional 
relating a diagnosis.  

Here, the relationship between hypertension and coronary 
artery disease is not one that is directly observable or 
within one's personal knowledge.  Nor is it a simple 
question, if it were it is unlikely that the physician would 
not have been unable to answer the question March 2007.  For 
these reasons, the Board finds that lay evidence is not 
competent evidence on the question as to whether this 
Veteran's hypertension caused or aggravated his coronary 
artery disease.  

While there are numerous treatment records associated with 
the claims file that refer to his coronary artery disease and 
refer to his hypertension, none of these records provide any 
evidence that one of these conditions caused or aggravated 
the other.  Hence, those records are not evidence favorable 
or unfavorable to the issue.  

This creates an unusual situation for the Board.  In short, 
there is no evidence of any probative value of record 
favorable or unfavorable (positive or negative) as to the 
question of whether the Veteran's hypertension caused or 
aggravated his coronary artery disease, and there is no basis 
that the Board can obtain a medical opinion that is either 
favorable or unfavorable to the Veteran's claim as the Board 
has found that the most recent VA medical opinion is 
adequate.  The Board finds that examiner clearly provided a 
reason for his judgment that he could not provide an opinion 
in this case without resort to speculation.  The judgment 
that the examiner can not provide an opinion is supported by 
rationale which indicates that he reliably applied reliable 
medical principles to the facts in this case. 

The standard for determining whether a claim is to be granted 
is set out by statute and regulation and was explained by the 
Veterans Court in one of its first cases.  38 U.S.C.A. 
§ 5107(b) provides as follows:  

The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

This is implemented by 38 C.F.R. § 3.102, which states, in 
pertinent part, as follows:  

It is the defined and consistently 
applied policy of the Department of 
Veterans Affairs to administer the law 
under a broad interpretation, consistent, 
however, with the facts shown in every 
case.  When, after careful consideration 
of all procurable and assembled data, a 
reasonable doubt arises regarding service 
origin, the degree of disability, or any 
other point, such doubt will be resolved 
in favor of the claimant.  By reasonable 
doubt it is meant that an approximate 
balance of positive and negative evidence 
exists which does not satisfactorily 
prove or disprove the claim.  It is a 
substantial doubt and one within the 
range of probability as distinguished 
from pure speculation or remote 
possibility.  

In one of its first cases, the Veterans Court reviewed the 
various "standards of proof" in law and 38 U.S.C.A. 
§ 3007(b), the predecessor to the current 38 U.S.C.A. § 5107, 
and stated that the standard for veterans benefits claims was 
that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail; . . . In other words, as counsel for the 
Secretary agreed at oral argument, the preponderance of the 
evidence must be against the claim for benefits to be 
denied."  

The Board finds that there are four possible findings after 
reviewing record; either (1) the positive evidence 
preponderates against the negative evidence, (2) the positive 
evidence and negative evidence are approximately balanced, or 
in equipoise, (3) the negative evidence preponderates against 
the positive evidence, and (4) there is no positive evidence 
or negative evidence.  In the first two instances, the claim 
must be granted.  In the third instance, the claim must be 
denied.  A reading of the plain language of the statute, 
regulation, and Gilbert, leads to the conclusion that in the 
fourth instance, the claim must be denied.  

The absence of both positive and negative evidence leaves 
nothing to be balanced.  While one could make the argument 
that placing no evidence on the positive evidence side of the 
scales and no evidence of the negative evidence side of the 
scales results in balance, this is not what the statute and 
regulation state.  Rather, under the statute and regulation 
an approximate balance cannot be arrived at without both 
negative and positive evidence.  

Any argument that an absence of positive and negative 
evidence of a nexus should result in a grant is contrary to 
veterans' benefits law.  This result would be tantamount to a 
rebuttable presumption that if a Veteran has a service 
connected disability and another nonservice connected 
disability, the nonservice connected disability would be 
presumed to be service connected unless VA produced negative 
evidence.  There is no such presumption.  

Just as importantly, a result that required a grant of 
benefits in the absence of positive evidence of causation or 
aggravation of a disease or injury by a service connected 
disease or injury would render meaningless some of the 
language of 38 C.F.R. § 3.310 that "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected" (emphasis 
added) because it would do away with the word 
"proximately."  This is in contradiction to established 
rules of statutory interpretation.  An interpretation of a 
statute that renders part of the statutory language 
superfluous is to be avoided.  See Splane v. West, 216 F.3d 
1058, 1068-69 (Fed. Cir. 2000) ("canons of construction 
requires us to give effect to the clear language of statute 
and avoid rendering any portions meaningless or 
superfluous").  Rules of statutory interpretation apply as 
well to interpretation of agency regulations.  Roberto v. 
Dep't of the Navy, 440 F.3d 1341, 1350 (Fed. Cir. 2006).

Importantly, under 38 U.S.C.A. § 5107(a) states that 
"[e]xcept as provided otherwise by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary."  Recently, the 
Federal Circuit examined the meaning of 38 U.S.C.A. § 5107(a) 
in light of enactment of the Veterans Claims Assistance Act 
(VCAA) of 2000.  Skoczen v. Shinseki, 56 F.3d 1319 (Fed. Cir. 
2009).  The Federal Circuit explained that VA's duty to 
assist the claimant in obtaining evidence to support his or 
her claim, as codified in 38 U.S.C.A. § 5103A, did not mean 
that if no evidence is produced to support the claim that 
claim must be granted.  Rather, the Federal Circuit explained 
as follows:  

Under the general procedures, even as 
revised by the VCAA, a claimant must 
submit a plausible claim for benefit.  
Once the claimant steps over that rather 
low hurdle, VA's duty to assist under 
section 5103A starts.  From this point 
forward, VA has the obligation to assist 
the veteran in supporting his claim.  If 
zero evidence is produced in support of a 
material issue, that indicates at least 
two possibilities.  It may be that no 
evidence exists to support the particular 
issue, in which case VA can rule against 
the veteran on that issue.  
Alternatively, VA may have failed to 
satisfy its duty to assist, that failure 
being the cause of the lack of supporting 
evidence, in which case the claimant can 
contend that VA should have used further 
efforts and this did not comply with its 
statutory duty to assist.  

As explained in the "Duties to notify and assist" section 
of the instant decision, VA has provided all required 
assistance to the Veteran in the effort to substantiate his 
claim.  Therefore, the result is clearly the first 
possibility stated in Skoczen.  No probative evidence exists 
to support a finding that the Veteran's coronary artery 
disease was caused or aggravated by his service connected 
hypertension, so his claim must be denied.  

The Board finds the above statutory and regulatory provisions 
and caselaw to lead inexorably to the conclusion that the 
claim must be denied on the basis that there is no favorable 
and no unfavorable evidence on the issue of causation or 
aggravation of the Veteran's coronary artery disease by his 
service connected hypertension.  It is important to state 
that the Board does not find that there is unfavorable 
evidence in this case.  That being said, the Board finds 
illuminating the reasoning that the Federal Circuit employed 
in Dulin v. Mansfield, 250 Fed.Appx. 338 (Fed. Cir. 2007).  
In that case the Federal Circuit stated as follows:  

We understand Mr. Dulin to be arguing 
that, when determining whether there is 
"an approximate balance of positive and 
negative evidence" under Section 5107(b) 
the Veterans Court may not consider 
negative evidence the absence of evidence 
in favor of the veteran.  In making this 
argument Mr. Dulin relies upon the 
dissenting statement in Forshey v. 
Principi, that "[t]he absence of actual 
evidence is not substantive 'negative 
evidence.'" 284 F.3d 1335, 1363 (Fed. 
Cir. 2002).  Aside from the fact that 
dissenting opinions are not binding legal 
authority, the majority en banc in 
Forshey interpreted negative evidence to 
mean that "which tends to disprove the 
existence of the alleged fact.  In short, 
to the extent the Veterans Court viewed 
the lack of evidence in Mr. Dulin's favor 
as a circumstance amounting to negative 
evidence, it did not err.  

In a related vein, Mr. Dulin argues that 
a veteran is entitled to disability 
benefits "in the absence of evidence 
which negates entitlement to such 
benefits."  This is simply incorrect.  
Under Section 5107(a), a veteran must 
adequately present and support his claim 
for government benefits.  If the veteran 
fails to come forward with evidence in 
support of his or her claim, the claim 
fails.  

Finally, Mr. Dulin argues that the 
Veterans Court and the Board erred in not 
applying the benefit of the doubt rule.  
This point requires little discussion.  
Aside from the fact that the argument 
turns on the application of law to fact, 
a matter beyond our jurisdiction, it is 
premised on Mr. Dulin's view of what may 
constitute negative evidence under 
Section 5107(b).  As we have explained, 
that view is incorrect.  

In summary, the evidence is against a finding that the 
Veteran's coronary artery disease had onset during his active 
service or is directly related to his active service.  There 
is no evidence favorable or unfavorable to a finding that his 
coronary artery disease was caused or aggravated by his 
service connected hypertension.  Hence, the appeal must be 
denied.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in December 2003, March 2005, and 
December 2006.  In the December 2003 and March 2005 letters, 
the RO informed the Veteran of what evidence was necessary to 
substantiate his claim for a heart condition and of his and 
VA's respective duties for obtaining evidence.  In the 
December 2006 letter, the AMC provided the Veteran with 
additional notice, including notice regarding how VA assigns 
disability ratings and effective dates in the event that 
benefits are awarded.  

Although not all notice preceded the initial adjudication by 
the RO, such timing error will not result in prejudice to the 
Veteran so the Board need not delay adjudication of this 
appeal to provide corrective notice.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (explaining application of the 
rule of prejudicial error with respect to § 5103(a) notice 
errors).  Following the notice letters, the RO readjudicated 
the Veteran's claim by issuance of a Statement of the Case in 
August 2005 and a Supplemental Statement of the Case in June 
2007, thus curing that timing defect.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service and VA 
treatment records and the Veteran has submitted treatment 
records from Sparks Regional Medical Center and an article 
obtained from the internet.  In March 2007, VA afforded the 
Veteran a medical examination and obtained a medical opinion.  
That examination, including the opinion, is adequate.  

The March 2007 examination is not rendered inadequate by the 
examiner's determination that he could not resolve the matter 
at issue in this case without resorting to mere speculation.  
In Roberts v. West, 13 Vet. App. 185 (1999), the Veterans 
Court considered whether a physician's statement "[c]annot 
say whether related to frostbite or not" was inadequate 
where that statement was in response to a Board remand 
requesting a medical opinion as to whether that appellant's 
arthritis was due to residuals of frostbite during service.  
The Court stated that "[t]he fact that the medical opinion 
was inconclusive, regarding the relationship between the 
appellant's arthritis and residuals of frostbite, does not 
mean that the examination was inadequate."  Id. at 189.

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court addressed a VA medical examination report 
regarding a claim for an increased rating; specifically, the 
issue of whether the statements of the examiner rendered the 
examination inadequate with regard to extraschedular 
consideration and the effect of the veteran's disability on 
his occupational functioning and daily activities.  The Court 
stated "[n]or was he required to offer a speculative opinion 
based on information that the appellant had not provided."  
Id. at 455.

This case is similar to Martinak and Roberts.  Because the 
examiner reviewed all the evidence of record in rendering 
this decision and provided a rationale for his opinion, the 
examination and opinion rendered are not inadequate.  The 
Board must simply rely on other evidence.  In this case there 
is no other probative evidence tending to prove or disprove a 
relationship between the Veteran's hypertension and coronary 
artery disease.  The Board can not force a VA examiner to 
provide an opinion in a case where such an opinion is not 
possible, based on the evidence.  In such situations as this 
one, the Board must look to determine if VA examination 
opinion is adequate. 

The examiner responded to the RO's request for a medical 
opinion.  His response is itself a medical opinion.  From 
that response it is clear that there is no productive reason 
to further investigate this matter.  While an opinion as to 
whether it is more likely than not, or alternatively, less 
likely than not, that hypertension caused or aggravated the 
Veteran's coronary artery disease would make this case less 
complicated, the examination already of record is adequate.  

In this regard, VA has no duty to continue to request 
opinions or provide examinations merely to obtain an opinion 
that presents less difficulty.  In short, VA has fulfilled 
its duty to assist the Veteran in substantiating his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


